DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/645046, filed on August 24th 2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/645046, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
With regard to claims 9 and 19: The claims as written stipulate that the optical system comprises a driving board upon which the first and second coils are disposed such that a magnetic force between the first coil and the first magnet is configured to move the first holder along a direction perpendicular to an optical axis of the first optical element and a magnetic force between the second coil and the second magnet move the second holder along a direction perpendicular to an optical axis of the second optical element.  These limitations, by themselves, appear to be described in paragraphs 0026-0028 and 0030 of the specification as filed in the parent application (paragraphs 0027-0029 and 0031 of the specification of the present application).  The claims however incorporate the limitations of claims 1 and 11, which requires that the first coil and second coil be located on the first holder and second holder, and the parent application contains no mention of a configuration where the coils which are located on the holders (coils 40, holders 30) are configured to be disposed on a driving board while at the same time being on the holder, or a configuration where the coil which is on the first holder is the coil which is positioned on the optical element holder of the first driving module is the coil which generates movement perpendicular to the optical axis of the first optical element.

The disclosure of the prior-filed provision application, Application No. 62/378842, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
With regard to claims 7-8 and 17-18: There exists no written description support in the provisional application for a configuration where three magnets are provided in each driving module as claimed.  All seven embodiments contained within the provisional application use two or fewer magnets arranged around each driving module.  As a result claims 7-8 and 17-18 have an effective filing date of June 28th, 2017.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 9 and 19: The claims as written stipulate that the optical system comprises a driving board upon which the first and second coils are disposed such that a magnetic force between the first coil and the first magnet is configured to move the first holder along a direction perpendicular to an optical axis of the first optical element and a magnetic force between the second coil and the second magnet move the second holder along a direction perpendicular to an optical axis of the second optical element while at the same time require (due to the limitations of claims 1 and 11) that the first coil be positioned on the first holder and the second coil be positioned on the second holder.  It is unclear how such an arrangement, with a single driving board supporting both coils, could exist in the claimed structure as the first holder and second holder are claimed to be separate from each other, with sides adjacent to each other.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 102(a)( as being anticipated by Chen et al (US PGPub 2015/0316745 A1).
With regard to claim 1: Chen discloses in Figures 1-2 an optical system (a camera array) which comprises: a base 1, first and second driving modules (voice coil motors 2, for sake of convenient reference the module of Chen being considered to correspond with the claimed “first” module is the one located furthest along the X-axis, shown in exploded view in Figure 1.  Note per ¶0018 the voice coil motors are of the same construction), each driving module comprising: a holder 23 configured to receive 3; a coil 232 disposed on the holder (see ¶0019); at least one magnet 22 adjacent to the coil, wherein a magnetic force is generated between the coil and the magnet to move the holder and the optical element relative to the base (see ¶0019).  When arranged in the array as shown in Figure 1 and the first holder has a first side (in the face in the negative X direction, facing the other driving modules in Figure 1) and the holder of the second driving module includes a second side (the face of the holder in the middle voice coil module which faces the positive X direction and faces the first driving module in Figure 1).  When arranged into the optical system the first side of the first holder is configured to be adjacent to the second side of the second holder, without a magnet positioned between the two sides. See annotated version of Figure 2, below, for a more clear indication of which module is the first module and which is the second module and which includes number labels for each side to clearly indicate which side is being considered which.

    PNG
    media_image1.png
    1103
    1845
    media_image1.png
    Greyscale

With regard to claim 2: In the arrangement shown in Chen the first side and the second side are arranged parallel to each other.
With regard to claim 5: In Chen the number of first module magnets is two, and the first folder further comprises a third side, fourth side, and fifth side where the third side is parallel to the fifth side and the fourth side is between the third and fifth sides (sides labeled in the annotated Figure 2 above) with the two magnets being respectively disposed on the third and fifth sides (magnets indicated by dashed outlines in Figure 2, parallel arrangement of magnets also discussed in ¶0021).
With regard to claim 6: In Chen the number of second module magnets is two, and the first folder further comprises a sixth side, seventh side, and eighth side where the sixth side is parallel to the eighth side and the seventh side is between the sixth and eighth sides (sides labeled in the annotated Figure 2 above) with the two second module magnets being respectively disposed on the third and fifth sides (magnets indicated by dashed outlines in Figure 2, parallel arrangement of magnets also discussed in ¶0021).
With regard to claim 10: In Chen the first coil is disposed on the first holder, the second coil is disposed on the second holder, and the magnetic force generated between the coils and holders is such that the holders move along directions parallel to the optical axis of the respective optical elements mounted in the holders.  See ¶0020 describing motion caused by the magnetic interaction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 11-12, 15-16, and 20 are rejected under 35 U.S.C. 103 as obvious over Chen.
With regard to claim 11: Chen discloses in Figures 1-2 an optical system (a camera array) which comprises: a base 1, first and second driving modules (voice coil motors 2, for sake of convenient reference the module of Chen being considered to correspond with the claimed “first” module is the one located furthest along the X-axis, shown in exploded view in Figure 1.  Note per ¶0018 the voice coil motors are of the same construction), each driving module comprising: a holder 23 configured to receive an optical system 3; a coil 232 disposed on the holder (see ¶0019); at least one magnet 22 adjacent to the coil, wherein a magnetic force is generated between the coil and the magnet to move the holder and the optical element relative to the base (see ¶0019).  When arranged in the array as shown in Figure 1 and the first holder has a first side (in the face in the negative X direction, facing the other driving modules in Figure 1) and the holder of the second driving module includes a second side (the face of the holder in the middle voice coil module which faces the positive X direction and faces the first driving module in Figure 1).  When arranged into the optical system the first side is configured to be adjacent to the second side. See annotated version of Figure 2, below, for a more clear indication of which module is the first module and which is the second module and which includes number labels for each side to clearly indicate which side is being considered which.  

    PNG
    media_image1.png
    1103
    1845
    media_image1.png
    Greyscale

Chen does not specifically mention the distances between the magnets and the distance between the first and second sides, and while the drawings do appear to indicate that the magnets have greater spacing than the first and second sides of the holders Chen does not indicate the drawings are to scale (see MPEP 2125 II).  
A person having ordinary skill in the art at the time of filing however would have found the claimed configuration obvious over Chen because the description of Chen indicates that the primary goal of Chen is to increase the spacing between the magnets to prevent magnetic interference between modules during operation and assembly (see ¶0008, 0021, and 0023).  Since magnetic fields drop nonlinearly with distance, said person would recognize that positioning the magnets to be far apart would further this goal, and in combination with the drawings would have found it obvious to configured to the distance between the first and second magnets is to be greater than the distance 
With regard to claim 12: In the arrangement shown in Chen the first side and the second side are arranged parallel to each other.
With regard to claim 15: In Chen the number of first module magnets is two, and the first folder further comprises a third side, fourth side, and fifth side where the third side is parallel to the fifth side and the fourth side is between the third and fifth sides (sides labeled in the annotated Figure 2 above) with the two magnets being respectively disposed on the third and fifth sides (magnets indicated by dashed outlines in Figure 2, parallel arrangement of magnets also discussed in ¶0021).
With regard to claim 16: In Chen the number of second module magnets is two, and the first folder further comprises a sixth side, seventh side, and eighth side where the sixth side is parallel to the eighth side and the seventh side is between the sixth and eighth sides (sides labeled in the annotated Figure 2 above) with the two second module magnets being respectively disposed on the third and fifth sides (magnets indicated by dashed outlines in Figure 2, parallel arrangement of magnets also discussed in ¶0021).
With regard to claim 20: In Chen the first coil is disposed on the first holder, the second coil is disposed on the second holder, and the magnetic force generated between the coils and holders is such that the holders move along directions parallel to the optical axis of the respective optical elements mounted in the holders.  See ¶0020 describing motion caused by the magnetic interaction.

Claims 1, 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (US Patent 10,725,313 B2, priority date November 20, 2015) in view of Chen.
With regard to claims 1, 3-4, 11, and 13-14: Sugawara discloses an optical system which comprises a base 23 driving module which itself comprises a holder 11 which is configured to receive a first optical element (camera lens 2), a first side (the portion of the holder in the negative Y direction, which faces potions 121c and 13 when assembled, see Figure 6 for the best view, the first side is the side to which the arrow of label “11” points, also see annotated Figure 6 which labels the first side with A); a coil 112 disposed on the holder; and a pair of magnets positioned adjacent to the coil (122A and 122B) and which are configured to move the first holder and the first optical element relative to base (see column 11 lines 22-62 describing movement of the holder and lens relative to the base of the camera module).  In Sugawara the holder has four sides (annotated A-D below), with the magnets being arranged on two sides (C, D) which are perpendicular to each other but are not the first side.

    PNG
    media_image2.png
    863
    571
    media_image2.png
    Greyscale

Sugawara however differs from the claimed configuration in that Sugawara is a single camera unit, with a single driving module.  Thus Sugawara does not disclose that the system is an optical system with first and second driving modules as claimed and with the first, magnetless, side of a first module is adjacent to a second, magnetless, side of the second module, or that a first distance between the magnet of the first driving module and the magnet of the second driving module is greater than the distance between the first side and the second side.
Chen teaches it is desirable to mount a plurality of lens driving modules adjacent to each other, indicating that such an arrangement enables higher imaging quality (see 
A person having ordinary skill in the art at the time of filing would have found it obvious to configure the optical system of Sugawara to incorporate a pair of adjacently disposed driving modules in order to address market demand for optical systems which allow capture higher quality images through fusion of images (as taught by Chen ¶0005), resulting in an obvious configuration which has first and second driving modules with the structure as claimed.  
Said person would have further would have found the claimed arrangement of the driving modules such that the first and second sides are adjacent and the magnets have the claimed positons relative to the sides of the holders and the setting of the distances between the magnets of the two driving module and between the sides of the holders of the two driving units obvious in order to allow the system to be easily assembled and operated with minimal interference between the magnetic systems in each driving module. 

Claims 1, 7-8, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al (US PGPub 2019/0204532 A1, Priority date June 24, 2016) in view of Chen.
With regard to claims 1, 7-8, 11, and 17-18: Konuma discloses an optical system which comprises a base 21 (see Figure 11) and a pair of driving modules (OC1 and 11 which is configured to receive an optical system (a lens is noted in ¶0039 and element 111 of holder 11 is disclosed as being a “lens holder”, see  in ¶0050) which has a side (the side being the side of the holder which faces in the positive X direction, see Figure 7 in which the side of holder 11 is facing down and rightward); a coil 112 disposed on the holder (see ¶0051); and a set of three magnets 122 arranged adjacent to the coil such that magnetic force is generated between the coil and the magnets to move the optical element relative to the base (see ¶0125).  In Konuma the magnets of each of the driving modules are arranged adjacent to three other sides of the holder, which are not the side facing the positive X direction.  This results in the side of the holder which faces the adjacent camera module being free of a magnet (forming a region labeled R, see ¶0118) to reduce the potential magnetic interference between a module and an adjacent module.
While Konuma does disclose a configuration in which the two driving modules have identical structure, Konuma does not explicitly disclose that in the optical system the region R of each driving module (which does not have a magnetic element) are positioned to face each other, or disclose that the distance between magnets of the two driving modules is configured to be greater than the distance between the sides of the holders of the two driving modules which face each other.
Chen teaches that arranging an optical system with a plurality of driving modules such that the sides of the modules which are adjacent each other do not have a 
A person having ordinary skill in the art at the time of filing would have found it obvious to configure the second driving module of Konuma such that region A of the driving module is adjacent to region A of the first driving module, and such that the magnets in each module are positioned further away from each other than the distance between the sides of the holders of the driving modules which face each other in order to make assembly easier and to reduce the influence which the magnets of one modules on the operation of the other module, as taught by Chen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (KR 10-1651115 B1, English machine translation attached) and Chen (US Patent 9,632,279 B2 Figure 8) each disclose a configuration with a pair of opposing magnets per drive module, similar to that of Chen as applied to the claims above.  Hwang et al (US Patent 10,078,196 B2) discloses a configuration with stationary coils and moving magnets.  Sharma et al (US Patent 10,382,698 B2) discloses methods for arranging magnets within a dual driving module camera system, including an arrangement in Figure 10G which is similar to that of Konuma.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.